Opinion issued May 13, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00373-CV
———————————
IN RE Magellan Terminals Holdings, L.P. and Magellan Midstream
Holdings GP, LLC,
Relators

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION[1]
          Relators,
Magellan Terminals Holdings, L.P. and Magellan Midstream Holdings GP, LLC, have
filed a petition for writ of mandamus challenging the trial court’s (1) order
granting “Plaintiff’s Motion to Quash Deposition on Written Questions of
Facebook, Inc. and Myspace, Inc.” and (2) oral ruling denying relators’ motion
to compel the continuation of Cody Karl’s deposition.  
We deny the petition for
writ of mandamus.
PER CURIAM
Panel
consists of Justices Jennings, Bland, and Brown.
 




[1]
          The underlying case is Cody Karl v. Magellan Midstream Partners,
LP, Houston Mooring Company, Inc., G&H Towing Company, Southwest Wire Rope,
LP, Seatrout GmbH & Co KG, and Tanker Shipping GmbH, No. 2008-74209, in
the 125th District Court, the Honorable Kyle Carter presiding.